Motion denied, without costs, on ground that moving papers not amount the petitioner has given as general guardian, nor is sufficient proof submitted of his age. The motion may be renewed on proper papers, and a brief should then be submitted as to whether this court is obliged to give the gross sum in lieu of curtesy which the petitioner says he is willing to accept. We also suggest that the curtesy of the petitioner may not be fixed in amount except on due notice to the infant and opportunity to be heard. Present — Woodward, Jenks, Hooker, Gaynor and Rich, JJ.